                                                                                        FILED

                                UNITED STATES DISTRICT COURT                          DEC - 6 2019
                            EASTERN DISTRICT OF VIRGINIA
                                        Norfolk Division
                                                                                 CLERK, US DISTRICT COURT
                                                                                        NORFOLK, VA


WILFRED BLAIR,#37549-083,

                       Petitioner,
V.                                                           ACTION NO. 2:18cv690


MARK BOLSTER,
Acting Warden,

                       Respondent.



                                         FINAL ORDER



       This matter was initiated by petition for a writ of habeas corpus under 28 U.S.C. § 2241

submitted by pro se Petitioner Wilfred Blair("Blair" or "Petitioner"), along with the required $5.00

filing fee. Blair's petition seeks restoration of27 days of good conduct time as a result of claimed

violations of his due process rights during prison disciplinary proceedings.

       The matter was referred to a United States Magistrate Judge pursuant to the provisions of28

U.S.C. § 636(b)(1)(B) and(C)and Rule 72 of the Rules of the United States District Court for the

Eastern District of Virginia for report and recommendation. Report of the Magistrate Judge was

filed on November 7, 2019,recommending dismissal of the petition without prejudice as Blair has

neither exhausted his administrative remedies nor plausibly alleged any violation ofhis right to due

process. (ECF No. 19). By copy of the report, each party was advised of his right to file written

objections to the findings and recommendations made by the Magistrate Judge. On November 27,

2019, the court received petitioner's Objections to the Magistrate Judge's Report and
Recommendation. (ECF No. 20). On December 3, 2019, the court received the Government's

Response to Petitioner's Objections. (ECF No. 21).

       The court, having reviewed the record, having examined the Petitioner's objections and

Government's Response to Objections, and having made ^ novo findings with respect to the

portions objected to, does hereby adopt and approve the findings and recommendations set forth in

the Report of the United States Magistrate Judge filed November 7, 2019, and it is, therefore,

ORDERED that Respondent's Motion to Dismiss(ECF No.9)is GRANTED and Blair's petition is

DENIED and DISMISSED without prejudice as a result of his failure to exhaust administrative

remedies.


       Finding that the basis for dismissal of Petitioner's § 2241 petition is not debatable, and

alternatively finding that Petitioner has not made a "substantial showing of the denial of a

constitutional right," a certificate ofappealability is DENIED. 28 U.S.C.§ 2253(c);       Rules Gov.

§ 2254 Cases in U.S. Dist. Cts. 11(a); Miller-El v. Cockrell. 537 U.S. 322,335-38(2003); Slack v.

McDaniel. 529 U.S. 473,483-85 (2000).

       Petitioner is ADVISED that because a certificate ofappealability is denied by this Court,he

may seek a certificate from the United States Court of Appeals for the Fourth Circuit. Fed. Rule

App. Proc. 22(b); Rules Gov. § 2254 Cases in U.S. Dist. Cts. 11(a). IfPetitioner intends to seek a

certificate of appealability from the Fourth Circuit, he must do so within sixty(60)days from the

date ofthis Order. Petitioner may seek such a certificate by filing a written notice ofappeal with the

Clerk of the United States District Court, United States Courthouse, 600 Granby Street, Norfolk,

Virginia 23510.
       The Clerk shall mail a copy ofthis Final Order to Petitioner and provide an electronic copy of

the Final Order to counsel of record for Respondent.




                                      RO
                                      UNIT


Nojfolk, Virginia
       6 ,20/9
